Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
(Currently amended) An antenna
an antenna-mounted substrate in which an antenna array is mounted to a first surface of a circuit substrate; and 
an electronic component mounted to the antenna-mounted substrate[[,]]; 
wherein the antenna-mounted substrate comprises: 
a first patch antenna; 
a second patch antenna disposed to face one principal surface of the first patch antenna; 
a ground electrode disposed to face one other principal surface of the first patch antenna[[,]]; 
an antenna holding layer that holds the second patch antenna; 
an inter-antenna layer that is positioned between the first patch antenna and the second patch antenna; and 
a substrate layer that is positioned between the first patch antenna and the ground electrode, the antenna holding layer, the inter-antenna layer, and the substrate layer being sequentially positioned in a stacked order starting from the second patch antenna toward the ground electrode, 
wherein the inter-antenna layer is made of a dielectric material, and Page 2 of 7Appl. No. 16/867,140 
r3 > Є r1 > Є r2 is satisfied on an assumption that a relative permittivity of the antenna holding layer is denoted by Є r1, a relative permittivity of the inter-antenna layer is denoted by Єr2, and a relative permittivity of the substrate layer is denoted by Єr3.

3. (Currently amended) An antenna module comprising: 
an antenna-mounted substrate in which an antenna array is mounted to 
an electronic component mounted to the antenna-mounted substrate[[,]]; 
wherein the antenna-mounted substrate comprises: 
a first patch antenna; 
a second patch antenna disposed to face one principal surface of the first patch antenna; 
a ground electrode disposed to face one other principal surface of the first patch antenna[[,]]; 
an antenna holding layer that holds the second patch antenna; 
an inter-antenna layer that is positioned between the first patch antenna and the second patch antenna; and 
a substrate layer that is positioned between the first patch antenna and the ground electrode, the antenna holding layer, the inter-antenna layer, and the substrate layer being sequentially positioned in a stacked order starting from the second patch antenna toward the ground electrode[[,]]; Page 3 of 7Appl. No. 16/867,140 Amendment dated: September 22, 2021 Reply to Office action of July 15, 2021 
wherein the inter-antenna layer has a cavity portion and a support portion[[,]]; 
when viewed in a section perpendicular to a thickness direction of the inter-antenna layer, the support portion divides the cavity portion into a plurality of regions or is disposed as a plurality of support portions scattered in the cavity portion, and 
r3 > Є r1 > Є r2 is satisfied on an assumption that a relative permittivity of the antenna holding layer is denoted by Єr1, a relative permittivity of the inter-antenna layer is denoted by Єr2, and a relative permittivity of the substrate layer is denoted by Єr3.

12. (Currently amended) The antenna module according to Claim 1, wherein the electronic component is mounted to a second surface of the circuit substrate.

Examiner’s Statement of Reasons for Allowance
Claims 1-10 and 12 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of 
an antenna-mounted substrate in which an antenna array is mounted to a first surface of a circuit substrate; and an electronic component mounted to the antenna-mounted substrate; wherein the antenna-mounted substrate comprises: a first patch antenna; a second patch antenna disposed to face one principal surface of the first patch antenna; a ground electrode disposed to face one other principal surface of the first patch antenna; an antenna holding layer that holds the second patch antenna; an inter-antenna layer that is positioned between the first patch antenna and the second patch antenna; and a substrate layer that is positioned between the first patch antenna and the ground electrode, the antenna holding layer, the inter-antenna layer, and the substrate layer being sequentially positioned in a stacked order starting from the second patch antenna toward the ground electrode, wherein the inter-antenna layer is made of a dielectric material. 
Claims 2, 4 and 12 depend therefrom.
Regarding independent claim 3, patentability exists, at least in part, with the claimed features of 
an antenna-mounted substrate in which an antenna array is mounted to a circuit substrate; and 

Claims 5-10 depend therefrom.
The prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845